Citation Nr: 0104709	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-22 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

1.  Entitlement to permanency of the 100 percent evaluation 
for anxiety reaction with chronic post-traumatic stress 
disorder (PTSD).

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel



INTRODUCTION

The veteran's active military service extended from July 1966 
to April 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  That rating decision, in part, granted an 
increased rating to 100 percent for anxiety reaction with 
chronic post-traumatic stress disorder but denied entitlement 
to permanency of the 100 percent evaluation.  Also denied was 
entitlement to dependents' educational assistance pursuant to 
38 U.S.C.A. Chapter 35. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that the RO has complied by making all 
reasonable efforts to obtain relevant records identified by 
the appellant which might substantiate the appellant's claim.  
As such, although the RO did not consider whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it is not 
prejudicial to the appellant to proceed to the issue at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  In this regard, the Board 
specifically notes that the RO has denied the appellant's 
claim on the merits rather than finding the claim not well 
grounded. 

The new law also mandates that all claims for benefits denied 
or dismissed as not well grounded under the laws administered 
by VA, and which became final during the period beginning on 
July 14, 1999, and ending on the date of the enactment of the 
Act, November 9, 2000, shall be readjudicated, if a request 
for readjudication is filed by the claimant or the Secretary, 
not later than two years after the date of the enactment of 
this Act.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (b), 114 Stat. 2096, 2099-2100 
(2000).  In a February 1999 decision of the RO, entitlement 
to service connection for hearing loss, left elbow injury, 
foot fungus, poor vision, and a left foot injury were denied 
as not well grounded.  These action was not appealed and 
became final in February 2000, which falls within the period 
defined above.  Therefore, they may be subject to 
readjudication.  These issues are referred to the RO for 
action deemed appropriate and consistent with the provisions 
of the Veterans Claims Assistance Act of 2000.

In December 1999, additional evidence was received at the 
Board consisting of a November 1999 letter from a VA 
psychiatrist.  Included with the evidence was a statement by 
the representative waiving initial consideration of the 
evidence by the RO.  In February 2001, further evidence was 
received at the Board consisting of another copy of the 
November 1999 letter, and a disability determination of the 
Social Security Administration.  Although no waiver of 
initial consideration by the RO was received with this 
evidence, the Board determines that no waiver is required as 
the benefits to which the evidence relates may be allowed on 
appeal without such referral.  See 38 C.F.R. § 20.1304(c) 
(2000).


FINDINGS OF FACT

1.  A November 1999 opinion of a VA psychiatrist indicates 
that the veteran is permanently disabled and unable to work 
as a result of his PTSD. 

2.  The probability of permanent improvement for the 
veteran's PTSD under treatment is remote.


CONCLUSIONS OF LAW

1.  The criteria required to establish permanence of the 100 
percent evaluation for anxiety reaction with chronic post-
traumatic stress disorder have been met. 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.340(b) (2000).

2.  Eligibility for educational assistance benefits has been 
established.  38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. § 
21.3021 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Permanency of the Total PTSD Rating.

Factual Background

In a January 1970 rating decision, the veteran was granted 
service connection for a neuropsychiatric condition incurred 
as a result of his duty in Vietnam.  This disability was 
rated as an anxiety reaction and assigned a 30 percent 
evaluation from the date of his discharge.  He was diagnosed 
with anxiety reaction, chronic and severe on VA 
neuropsychiatric examination in April 1970.  In a July 1973 
VA examination, the examiner recommended that the veteran 
continue with a more consistent regime of Thorazine, which he 
had been taking sporadically, until his symptoms were brought 
under control.  

A September 1979 letter from a private physician indicates 
that the veteran had been evaluated for complaints of 
increasing symptoms, to include trouble sleeping and 
nightmares.  The diagnostic impression was chronic anxiety 
reaction (post traumatic neurotic anxiety).  

In April 1998, the veteran filed a claim for an increase in 
his evaluation.  He stated that he was having increased 
nervousness, nightmares, sleeplessness, grinding of teeth at 
night and anxiety.  

Several days after filing his claim, he was hospitalized at a 
private facility, the Charter Hospital in Las Vegas following 
an attempted suicide by taking pills.  The discharge summary 
shows that he was admitted feeling anxious, depressed, 
tearful and suicidal.  He reported that he had stopped taking 
his medications years ago.  The summary notes that he was 
able to attend a behavioral therapy group, and was seen by a 
physician to work with him on outpatient plans, learning 
better coping skills to deal with depression and also working 
with him regarding medications and compliance.  He was 
transferred to the VA inpatient care unit.  The summary 
indicates that he would require further care for treatment of 
his post-traumatic stress disorder.  His prognosis was 
guarded.  On discharge, his Global Assessment of Functioning 
(GAF) was 35.  

The discharge summary for the veteran's period of 
hospitalization at the VA Medical Center (VAMC) in West Los 
Angeles shows that while at the Charter Hospital, his 
symptoms improved somewhat, however he was still having 
tremendous difficulty with his post-traumatic stress disorder 
symptoms.  The summary noted that the veteran reported 
experiencing flashbacks and nightmares on a daily basis for 
two months, prior to which he was experiencing them once a 
month.  He denied any alcohol or drug use on admission to the 
VA hospital.  He was continued on Zoloft and Thorazine.  
During his hospitalization, he continued to complain of 
flashbacks and nightmares on a daily basis.  He attended 
post-traumatic stress disorder group meetings on Tuesdays and 
Thursdays.  Initially, he was very isolated, however his 
participation improved and he was less isolated.  His 
depressive symptoms remained stable throughout the 
hospitalization.  On discharge his diagnoses were PTSD, major 
depressive episodes, recurrent severe without suicidal 
ideation, and he had a GAF of 50.  In an addendum to the 
discharge summary, a physician wrote that the veteran had 
been doing well in his post-traumatic stress disorder groups, 
his symptoms were under good control, however he needed 
continued treatment.

In May 1998, the veteran was admitted to the domiciliary 
homeless veteran's program at the West Los Angeles VAMC.  
While there, he continued treatment with the Mental Health 
Clinic and participated in group PTSD sessions.  He was also 
treated with psychotropic medications.  

In September 1998, the veteran was provided a special 
psychiatric examination.  He related that over the past one 
year, his symptoms included nightmares and flashbacks.  With 
regard to their frequency, he stated that they were every 
night and he considered them severe.  Objectively, the 
examiner noted that the veteran appeared to be tense, anxious 
and had difficulty with impulse control.  He had outbursts of 
anger with hypervigilance and some impairment in thought 
processes and communication.  The examiner stated that the 
veteran had been persistently experiencing the distressing 
recollection of traumatic events, including images, thoughts 
and nightmares.  There was also persistent effort to avoid 
thoughts, feelings and conversations associated with Vietnam.  
The examiner indicated the veteran had persistent symptoms of 
sleep problems, including difficulty falling and staying 
asleep, and he had difficulty with thought processes, anger 
and difficulty with concentration.  The examiner concluded 
that the veteran had PTSD and his occupational and social 
functioning were impaired.  The diagnoses included PTSD and 
his GAF was 55.  

In an October 1998 psychiatry consultation, the veteran 
reported that he had been depressed and agitated for about 
one week since a group therapy session brought back memories 
of Vietnam.  On mental status examination, the veteran stated 
that he felt despondent and suicidal but did not have a plan.  
He became angry when asked about homicidal ideation.  He 
denied hallucinations.  The diagnosis was PTSD chronic and 
depression.  He was admitted to the psychiatric ward for 
observation.  The following day, on mental status examination 
the veteran appeared well groomed, cooperative, had good eye 
contact and normal speech.  He indicated that he was afraid 
he might harm somebody and lose control in the middle of an 
argument.  The impression of the physician was that the 
veteran was doing better in the hospital in a safe 
environment and on current medication and education by the 
staff.  The next day, the veteran described his mood as 
better than average.  On examination, his affect was 
described as euthymic and appropriate.  He currently denied 
any PTSD auditory or visual hallucinations, suicidal or 
homicidal ideation, and his memory was intact.  His insight 
and judgment were considered poor to fair.  His Axis I 
diagnosis was PTSD, chronic depression, and his GAF was 50.  
The following day, a note by the attending psychiatrist shows 
an impression of PTSD, exacerbation, resolving.  The next 
day, mental status examination showed the veteran as 
euthymic, denying suicidal or homicidal ideation, visual or 
auditory hallucinations, or delusions, although he did 
indicate daily PTSD flashbacks.  His judgment and insight 
were fair.  The impression was PTSD, exacerbation, resolving.  
A discharge summary shows that the veteran continued to 
complain of daily post-traumatic stress disorder flashbacks.  
He denied suicidal or homicidal ideation, auditory or visual 
hallucinations and his medication was increased to control 
his impulsive behavior.  The discharge diagnoses included 
PTSD, chronic depression, and his GAF was 50.  He was 
released back to the domiciliary unit where he was to enter 
the second phase of his PTSD program, the PTSD rehabilitation 
unit.  

A January 1999 letter from a social worker indicates that the 
veteran was in the PTSD Residential Rehabilitation Program.  
The writer further indicated that he was the veteran's case 
manager and primary therapist during his stay, and that he 
could attest that he was suffering from severe PTSD which 
warranted an upgrade in the veteran's disability.

In a February 1999 rating decision, the evaluation of the 
veteran's psychiatric disorder was increased to 100 percent 
disabling.  His disability, previously rated only as anxiety, 
was expanded to anxiety reaction with chronic post-traumatic 
stress disorder.  

A November 1999 letter from a staff psychiatrist at the VA 
Medical Center in Las Vegas, Nevada shows that the veteran 
had been receiving treatment there for PTSD since March 1999 
consisting of individual and group counseling with 
medications.  

From the beginning he has been 
cooperative and contributes to the group 
discussions.  However, he is constantly 
struggling with controlling his 
tremendous anger, isolation, withdrawal 
and nightmares. . . .  [He] has constant 
problems controlling his temper in spite 
of the medications and therapies he has 
been receiving over the years.  The 
veteran's prognosis remains guarded and 
he is for all [intents] and purposes 
permanently disabled and unable to work.  
He can manage his finances and continues 
to come for treatments.  His diagnosis 
remains [PTSD] moderately severe and 
persistent.  

Applicable Law

The law provides that a veteran is entitled to permanence of 
total disability when such impairment is reasonably certain 
to continue throughout his or her life.  The permanent loss 
or loss of use of both hands, or both feet, or one hand and 
one foot, or the sight of both eyes, or becoming permanently 
helpless or bedridden constitutes permanent and total 
disability.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  Permanent 
and total disability ratings may not be granted as a result 
of any incapacity from acute infectious disease, accident, or 
injury, unless there is present one of the recognized 
combinations of permanent loss of use of extremities or 
sight, or where the person is in the strict sense permanently 
helpless or bedridden, or when it is reasonably certain that 
a subsidence of the acute or temporary symptoms will be 
followed by irreducible totality of disability by way of 
residuals.  The age of the disabled person may be considered 
in determining permanence.  38 C.F.R. § 3.340(b).

In an August 18th, 1993, memorandum decision, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1st, 
1999) (hereinafter, "the Court") vacated a Board decision 
finding that it had rejected the appellant's claim to 
permanency of his service-connected PTSD rating based on its 
own unsubstantiated medical conclusions without providing any 
independent medical basis for its conclusions, and without 
providing any reasons or bases for rejecting the medical 
evidence supporting the appellant's claim.  Such action was 
held to be inconsistent with this Court's decisions in 
Gilbert v. Derwinski, 1 Vet. App. 49, 52-53 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); and Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Elcyzyn v. Brown, 7 
Vet. App. 170 (1994) citing Elcyzyn v. Brown, U.S. Vet. App. 
No. 91-1664 (Aug. 18, 1993, as amended Aug. 30, 1993).  
Although this is a single judge memorandum decision and thus 
has no precedential weight, it may be cited "for any 
persuasiveness or reasoning it contains."  See Bethea v. 
Derwinski, 2 Vet. App. 252, 254 (1992).

The determinative question in this case is whether the 
severity of the veteran's PTSD is reasonably certain to 
continue throughout his life.  This is proved by competent 
evidence showing that the probability of permanent 
improvement under treatment is remote.  The Board concludes 
that this is a question of medical fact requiring medical 
knowledge or training for resolution.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Analysis

Initially, the Board note that the veteran does not have one 
of the disabilities included in the list constituting 
permanent total disability in 38 C.F.R. § 3.340(b).  However, 
the Board finds that the November 1999 statement from a 
psychiatrist constitutes competent medical evidence of total 
disability due to PTSD showing that the probability of 
permanent improvement under treatment is remote.  This letter 
shows that the veteran has had constant problems controlling 
his temper in spite of medications and therapies he has been 
receiving over the years.  Most importantly, it is the 
psychiatrist's medical opinion that the veteran is 
permanently disabled and unable to work.  

The medical records show that the veteran was treated for an 
exacerbation of his PTSD symptoms which occurred in April 
1998 when he attempted suicide, and again in October 1998 
related to a "flooding" of flashbacks during a PTSD group 
therapy session.  Although he experienced some improvement 
following treatment, the possibility of permanent improvement 
appears remote.  This is evident from the fact that while he 
completed a course of treatment for his PTSD at the VAMC in 
West Los Angeles, including a Residential Rehabilitation 
Program, his treatment continued at the VAMC in Las Vegas 
where he was noted to be "constantly struggling with 
controlling his tremendous anger, isolation, withdrawal and 
nightmares. . . ."  As such, although the veteran has 
undergone intensive therapy and treatment for his PTSD, the 
probability of permanent improvement under treatment is 
remote, and the criteria for permanence of the 100 percent 
rating for PTSD have been met.

II.  Entitlement to Dependents' Educational Assistance.

The appellant is seeking dependents' educational assistance 
under 38 U.S.C.A. Chapter 35 (West 1991).  Basic eligibility 
for Chapter 35 educational assistance benefits is established 
for a veteran's child or spouse if the veteran dies from a 
service-connected disability or has a total disability 
permanent in nature or is missing in action, or is captured 
or forcibly detained by a foreign government.  38 U.S.C.A. § 
3501 (West 1991); 38 C.F.R. § 21.3021 (2000).  As this 
decision results in a determination that veteran's total PTSD 
disability is permanent in nature, the requirements have been 
met for establishing entitlement to Chapter 35 benefits. 




ORDER

Entitlement to permanency of the 100 percent evaluation for 
anxiety reaction with chronic post-traumatic stress disorder 
is granted.

Entitlement to Dependents' Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35 is granted.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

